            Case 1:18-cr-00123-SPW Document 146 Filed 10/08/20 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                                  BILLINGS DIVISION




     UNITED STATES OF AMERICA,
                                                      CR 18-123-BLG-SPW
                          Plaintiff,


     vs.                                               OPINION AND ORDER


     NICHOLAS JOHN MONTANO,


                          Defendant.




           After a jury trial. Defendant Nicholas Montane ("Montane") was convicted

on two counts: possession of a controlled substance with intent to distribute and

conspiracy to possess a controlled substance with the intent to distribute. Montane

now moves for a new trial based on newly discovered evidence. The Court finds

this motion capable of resolution without a hearing. After reviewing the newly

discovered evidence, the briefing, and the trial transcript, the Court denies this

motion.


I.         Background

           A. Montano's Arrest


           On August 15, 2018, police seized a black backpack from a car after an

incident at a Billings restaurant. (Tr. 136:9-11). During the routine inventory
Case 1:18-cr-00123-SPW Document 146 Filed 10/08/20 Page 2 of 8
Case 1:18-cr-00123-SPW Document 146 Filed 10/08/20 Page 3 of 8
Case 1:18-cr-00123-SPW Document 146 Filed 10/08/20 Page 4 of 8
Case 1:18-cr-00123-SPW Document 146 Filed 10/08/20 Page 5 of 8
Case 1:18-cr-00123-SPW Document 146 Filed 10/08/20 Page 6 of 8
Case 1:18-cr-00123-SPW Document 146 Filed 10/08/20 Page 7 of 8
Case 1:18-cr-00123-SPW Document 146 Filed 10/08/20 Page 8 of 8
